DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a first rotation axis collinear with the central axis, the first rotation axis intersecting a center of gravity of the apparatus, wherein the apparatus is configured to launch like a rocket during an ascent stage of flight, and wherein the apparatus rotates about the first rotation axis during the ascent stage of flight; and
a second rotation axis that is nonparallel to the first rotation axis and intersects
the center of gravity, wherein the apparatus is configured to descend with a helicopter-like rotation during a descent stage of flight, and wherein the apparatus rotates about the second rotation axis during the descent stage of flight.
Claim 8 recites, inter alia, a wing portion extending rearward from the rear portion of the head portion, the wing portion comprising a top surface, a bottom surface, a leading edge, a trailing edge, and an airfoil extending along the leading edge, the wing portion having a maximum width less than the inner diameter of the barrel, wherein a centerline of the head portion is collinear with a centerline of the wing portion.
Claim 14 recites, inter alia, a wing portion extending rearward from the rear portion of the head portion, the wing portion comprising a top surface, a bottom surface, a leading edge, a trailing edge, an airfoil extending along the leading edge, and a counterweight located in a rear quarter of the apparatus, the wing portion having a maximum width less than the inner diameter of the barrel.
Claims 2-7, 9-13 and 15-20 are allowed based on dependency on an allowed base claim.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875